DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 04/27/2020 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (U.S. Publication No. 2007/0282204) hereinafter “Yamashita”. 
Regarding claim 1, Yamashita discloses an acoustic lens [acoustic lens 10; see [0034]] comprising: an elastomer substrate [matrix 11; see FIG. 4 and [0048] of Yamashita]; and a filler which is dispersed in the elastomer substrate [see [0048]; the filler is dispersed in the matrix 11] and has an average maximum length of 5μ m to 100μ m [see [0053]; the length is 5 times the diameter which is therefore not more than 0.5um]  and an average maximum diameter of 0.01 μm to 1 μm [see [0050] the diameter is not larger than 0.1 um which is between the range disclosed in the claim]
claim 2, Yamashita further discloses that the filler includes a crystalline inorganic filler [see [0048]-[0050] of Yamashita; the inorganic filler can be zinc oxide or zirconium oxide or alumina or a silica powder which are crystalline].  
Regarding claim 3, Yamashita further discloses that a material of the filler includes at least one selected from a group consisting of potassium titanate, zinc oxide, and magnesium sulfate.  [see [0048]-[0050] of Yamashita; the inorganic filler can be zinc oxide]
Regarding claim 4, Yamashita disclsoes an acoustic probe [probe 1; see abstract and [0032]] comprising: an acoustic lens [acoustic lens 10; see [0034]] comprising: an elastomer substrate [matrix 11; see FIG. 4 and [0048] of Yamashita]; and a filler which is dispersed in the elastomer substrate [see [0048]; the filler is dispersed in the matrix 11] and has an average maximum length of 5μ m to 100μ m [see [0053]; the length is 5 times the diameter which is therefore not more than 0.5um]  and an average maximum diameter of 0.01 μm to 1 μm [see [0050] the diameter is not larger than 0.1 um which is between the range disclosed in the claim]
Regarding claim 5, Yamashita discloses an ultrasonic diagnostic device [ultrasound probe; see abstract and [0032]] comprising: an acoustic lens [acoustic lens 10; see [0034]] comprising: an elastomer substrate [matrix 11; see FIG. 4 and [0048] of Yamashita]; and a filler which is dispersed in the elastomer substrate [see [0048]; the filler is dispersed in the matrix 11]  and has an average maximum length of 5μ m to 100μ m [see [0053]; the length is 5 times the diameter which is therefore not more than 0.5um]  and an average maximum diameter of 0.01 μm to 1 μm [see [0050] the diameter is not larger than 0.1 um which is between the range disclosed in the claim]

 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/
Examiner, Art Unit 3793                                                                                                                                                                                            
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793